Exhibit 10.4 Capital Loan Agreement in Renminbi China Construction Bank Hunan Branch 1 Contract Number: 4306886432006002 Loan Category:Fixed asset loan Borrower (Party A):Hunan Sanjiang Electric Power Co., Ltd. Address: No. 001 South Power Station Road Zip: Chujiang Township, Shimen County Legal Representative ( Person in-Charge):Hong Zhu Facsimile: 0736-7705511Telephone: 0736-7703900 Lender (Party B): China Construction Bank Co., Ltd. Changde Branch Address: 130 Dongting AvenueZip: Person in-Charge: Xiaoping Meng Facsimile: Telephone: 7709217 2 Borrower ( hereinafter “Party A”):Hunan Sanjiang Electric Power Co.,
